—Judgment, Supreme Court, Bronx County (Joseph A. Cerbone, J.), rendered January 24, 1991, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felony offender to an indeterminate term of imprisonment not less than five and not more than ten years, unanimously affirmed.
Notwithstanding an apparent gap in the chain of custody of the recovered drugs, there was sufficient evidence to support defendant’s conviction since the drugs were admitted based upon " 'reasonable assurances of the[ir] identity and unchanged condition’ ” (People v Julian, 41 NY2d 340, 343). Reasonable assurances of identity have been found where the evidence indicates continual police control over the evidence in issue (supra, at 343-344). Here, unlike People v Rivera (189 AD2d 697), upon which defendant relies, the drugs, fifteen vials of what appeared to be cocaine, were segregated in a ''regular manila envelope” on which defendant’s name and the location of the ''buy” were written. This envelope was then given to the recovering officer’s sergeant who locked it ''in the trunk of the car.” Immediately upon their arrival at the precinct two hours and twenty minutes later, the same officer received the manila envelope containing the drugs from the sergeant and, in the sergeant’s presence, vouchered the fifteen vials. Thus, the People’s evidence provided the requisite reasonable assurances of identity and unchanged condi*398tion and the drugs were properly admitted in evidence. Whenever reasonable assurances of identity and unchanged condition of the items are shown, any deficiency in the custodial chain goes to the weight and not the admissibility of the evidence (People v White, 40 NY2d 797, 799-800).
The trial court did not abuse its discretion in sentencing defendant to a term of five to ten years imprisonment in view of defendant’s extensive criminal record (see, People v Davis, 92 AD2d 177, 189, affd 61 NY2d 202). Concur — Sullivan, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.